DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 11-326002) in view of Ikeno (WO 2017057668).
Regarding claims 1 and 10, Abe teaches, “(claim 10: “a multiple type sensor, comprising: a plurality of sensor units, each of the plurality of sensor units includes”) A sensor unit (overview section; Fig. 3-–9, ref. # 100), comprising: a board (36); a sensor (IC 34) that is arranged on the board (flow rate distribution measured in two-dimensions by using a plurality of the sensor units 100); a plurality of external connection terminals (106, 107) that are electrically connected to the sensor; a communication cable (130) that connects with the plurality of the sensor units, wherein the plurality of sensor units are able to perform data communication through the plurality of external connection terminals [0063–0070].” Abe does not appear to 
	The ordinary artisan would have been motivated to modify Abe’s invention for at least the purpose of visually alerting an operator of the apparatus to ensure proper functioning, failure, or malfunction. 
Regarding claim 2, Abe teaches, “wherein the sensor unit is able to perform data communication through the external connection terminals [0055–0056].”  
Regarding claim 3, Abe teaches, “wherein connection directions of the plurality of external connection terminals are made identifiable ([0054]; male and female connections).”   
Regarding claim 4, Abe teaches, “wherein the plurality of external connection terminals have different shapes and sizes ([0054]; male and female connections).”  

Regarding claim 11, Abe teaches, “a microcontroller (40), [and] a sensor” (IC 34). Abe does not appear to teach, “wherein the sensor and the reporting part are connected to the microcontroller, and wherein the microcontroller acquires the detection information of the sensor and controls reporting information of the reporting part based on the detection information.” However, Ikeno teaches the deficiencies of Abe (ref. # 4; Page 4, Paragraph 1; processing unit outputs flow velocity amount by LED color variations). It would have been obvious to one skilled in the art at the time of filing to modify Abe’s invention to include wherein the sensor and the reporting part are connected to the microcontroller, and wherein the microcontroller acquires the detection information of the sensor and controls reporting information of the reporting part based on the detection information.
The ordinary artisan would have been motivated to modify Abe’s invention for at least the purpose of efficiently alerting operators of changes within the device or problem flow areas that would need operator or controller adjustments.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 11-326002) in view of Ikeno (WO 2017057668), and in further view of SERVERSCHECK PRODUCT CATALOGUE (http://documents.serverscheck.com/marketing/Catalogue_ServersCheck.pdf), hereinafter referred to as Serverscheck.
Regarding claim 5, Abe doesn’t necessarily teach, “wherein a mark indicating a connection direction is provided in at least one of the plurality of external connection terminals.” 
The ordinary artisan would have been motivated to modify the combination of Abe and Ikeno’s invention for at least the purpose of ensuring the technician knows where to insert the plugs, which allows proper connection and operation of the apparatus.
Regarding claim 6, Abe teaches, “wherein the sensor (IC 34) and the external connection terminals (106, 107) are arranged on the same front face side of the board (see at least Fig. 14, 17, 18, and 19).”  The combination of Abe and Ikeno doesn’t teach the claimed, reporting part arranged on the front face side of the board. However, Serverscheck teaches the deficiencies of Abe and Ikeno (see at least page 2 and page 8, sensor light on front face). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Abe and Ikeno’s invention to include the reporting part arranged on the front face side of the board.
The ordinary artisan would have been motivated to modify the combination of Abe and Ikeno’s invention for at least the purpose of ensuring the operator can readily see the outward facing status light when laying against a surface during normal use, allowing ease of notification within the operator’s direct line of sight. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1–7 and 10–11 have been considered but are moot because the new ground of rejection in claims 1 and 10 does not rely on the reference to “Serverscheck” applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D WALSH/Primary Examiner, Art Unit 2852